               Case 9:20-bk-11284-MB                          Doc 10 Filed 12/01/20 Entered 12/01/20 14:03:08                                      Desc
                                                               Main Document    Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                Paul V Moore
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           9:20-bk-11284
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      265 Broken Arrow Rd Nipomo, CA                                 $725,000.00                              $107,748.00      C.C.P. § 704.730
      93444 San Luis Obispo County
      BPO 725,000 - less cost to sell 10%                                                  100% of fair market value, up to
      72,500.00 = 652,500 - less 1st                                                       any applicable statutory limit
      mortgage 617,252 = 35,248.00 net
      equity
      Line from Schedule A/B: 1.1

      2019 Nissan Murano 35000 miles                                  $28,000.00                                      $0.00    C.C.P. § 704.010
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2004 Chevy Silverado 220000 miles                                $2,400.00                                 $2,400.00     C.C.P. § 704.010
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Furniture                                                  $1,200.00                                 $1,200.00     C.C.P. § 704.020
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 9:20-bk-11284-MB                             Doc 10 Filed 12/01/20 Entered 12/01/20 14:03:08                                         Desc
                                                               Main Document    Page 2 of 2
 Debtor 1    Paul V Moore                                                                                Case number (if known)     9:20-bk-11284
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc. Electronics                                                $1,500.00                                  $1,500.00        C.C.P. § 704.020
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Guns                                                          $700.00                                   $700.00        C.C.P. § 704.020
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Clothing                                                      $500.00                                   $500.00        C.C.P. § 704.020
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account Ending 9432: US                                    $100.00                                   $100.00        C.C.P. § 704.080
     Bank
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Personal Checking Account Ending                                    $100.00                                   $100.00        C.C.P. § 704.080
     1401: US Bank
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Moore Speed                                                            $1.00                                     $1.00       C.C.P. § 704.060
     100%
     Line from Schedule A/B: 19.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Auto Mechanic Tools -Floor                                 $5,000.00                                  $5,000.00        C.C.P. § 704.060
     Jacks - Jack Stands - Impact tools - T
     ools of the trade                                                                     100% of fair market value, up to
     Line from Schedule A/B: 40.1                                                          any applicable statutory limit

     Clark Forklift                                                      $600.00                                   $600.00        C.C.P. § 704.060
     Line from Schedule A/B: 40.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Bandsaw                                                          $1,000.00                                  $1,000.00        C.C.P. § 704.060
     Mig Welder
     Nut & Bolt Cabinet                                                                    100% of fair market value, up to
     Drill Press                                                                           any applicable statutory limit
     Chopsaw
     Line from Schedule A/B: 40.3


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
